 1                                                                    The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9   LEO SYNORACKI, on behalf of himself and all
     others similarly situated
10                                                            No. 2:18-cv-01784-RSL
                                Plaintiff,
11                                                            STIPULATED MOTION AND
            v.                                                PROPOSED ORDER TO
12                                                            CONTINUE MOTION FOR CLASS
     ALASKA AIRLINES, INC., et al.,                           CERTIFICATION
13
                                Defendants.
14

15                                        I.     INTRODUCTION

16          The parties, by and through their undersigned counsel, jointly submit this stipulated

17   motion to continue Plaintiff’s deadline to file his Motion for Class Certification currently

18   scheduled for March 17, 2020. Plaintiff conferred with Defendant to obtain certain declarations

19   and stipulation regarding produced documents, and it is Plaintiff’s intention to utilize the

20   declarations and stipulations in support of his Motion for Class Certification. Defendant requires

21   additional time to edit and execute the declarations and stipulation so they can be used as part of

22   Plaintiff’s Motion.

23                                  II.        STATEMENT OF FACTS

24          In this putative civil class action brought pursuant to the Uniformed Services

25   Employment and Reemployment Rights Act of 1994, 38 U.S.C. § 4301 et seq. (“USERRA”),

26   Plaintiff alleges Alaska Airlines, Inc. and Alaska Air Group, Inc. (the “Company”) employs

27                                         1
      STIPULATED MOTION AND ORDER TO CONTINUE DEADLINE FOR FILING MOTION FOR CLASS
                                     CERTIFICATION
 1   approximately 3,000 pilots, and approximately 1,000 pilots are or were members of the United

 2   States Armed Services or National Guard. Plaintiff alleges the Company repeatedly and

 3   intentionally failed to allow pilots on military leave to accrue sick time and vacation time thereby

 4   denying members of the Class a benefit of employment.

 5          This case was filed in December 2018. Trial is set for September 14, 2020.

 6                                         III.    ARGUMENT

 7          The Court may extend the case schedule where good cause exists. Fed. R. Civ. P.

 8   16(*b)(4); LCR 16(b)(5); Johnson v. Mammoth Recreations, Inc., 975 F.2d 604 (9th Cir. 1992).

 9   The parties stipulate that good cause exists to grant a second short continuance of the deadline

10   for Plaintiff to file his Motion for Class Certification filing deadline to permit Defendant

11   additional time to edit and execute the proposed declarations and stipulation that will be utilized

12   in support of Plaintiff’s Motion for Class Certification. Defendant anticipates it will be able to

13   provide edits to the declarations and stipulation by March 9, 2020, and, accordingly, the parties

14   anticipate executing the declarations and stipulation by March 18, 2020. That will provide

15   Plaintiff two weeks to finish preparing the motion and supporting document as well as ensure to

16   local counsel has adequate review time prior to timely filing on April 7, 2020. Accordingly, the

17   parties jointly request a continuance of the Motion for Class Certification filing deadline.

18          This is the second continuance requested by the parties.

19                                        IV.     CONCLUSION

20          For the foregoing reasons, the parties respectfully move the Court to modify the Motion

21   for Class Certification filing deadline from March 17, 2020 to April 7, 2020.

22

23

24

25

26

27                                         2
      STIPULATED MOTION AND ORDER TO CONTINUE DEADLINE FOR FILING MOTION FOR CLASS
                                     CERTIFICATION
     FOR PLAINTIFF
 1

 2
     By: /s/ Gene J. Stonebarger                  Brian J. Lawler (admitted Pro Hac Vice)
 3   Gene J. Stonebarger(admitted Pro Hac Vice)   blawler@pilotlawcorp.com
     gstonebarger@stonebargerlaw.com              PILOT LAW, P.C.
 4   Crystal L. Matter (admitted Pro Hac Vice)    850 Beech Street, Suite 713
     cmatter@stonebargerlaw.com                   San Diego, California 92101
 5   STONEBARGER LAW                              Phone: 866.512.2465
 6   101 Parkshore Drive                          Fax: 619.231.4984
     Suite 100
 7   Folsom, California 95630                     Charles M. Billy (admitted Pro Hac Vice)
     Phone: 916.235.7140                          cbilly@cmblawcorp.com
 8   Fax: 916.235.7141                            The Law Offices of Charles M. Billy, APC
                                                  22706 Aspan Street, Ste 305
 9   Daniel Kalish                                Lake Forest, CA 92630
10   dkalish@hkm.com                              Phone: 949-357-9636
     HKM EMPLOYMENT ATTORNEYS LLP
11   600 Stewart Street, Ste 901
     Seattle, WA 98101
12   Phone: 206-838-2504
13
     Counsel for Plaintiff
14   and the Proposed Putative Class

15
     FOR DEFENDANT:
16
     By: /s/ Mark W. Robertson                    Kathryn S. Rosen, WSBA #29465
17
     Mark W. Robertson                            Davis Wright Tremaine
18   Mark W. Robertson (admitted pro hac vice)    920 5th Avenue, Ste. 3300
     (N.Y. Bar #4508248)                          Seattle, Washington 98104-1610
19   O’Melveny & Myers LLP                        Tel.: (206) 622-3150
     7 Times Square                               Fax: (206) 757-7700
20   New York, New York 10036                     katierosen@dwt.com
     Tel.: (212) 326-2000
21
     Fax: (212) 326-2061                          Tristan Morales (admitted pro hac vice)
22   mrobertson@omm.com                           (D.C. Bar # 1011373)
                                                  O’Melveny & Myers LLP
23   Counsel for Defendant                        1625 Eye Street, NW
                                                  Washington, D.C. 20006
24                                                Tel.: (202) 383-5300
25                                                Fax: (202) 383-5414
                                                  tmorales@omm.com
26

27                                        3
     STIPULATED MOTION AND ORDER TO CONTINUE DEADLINE FOR FILING MOTION FOR CLASS
                                    CERTIFICATION
                                                  ORDER
 1

 2
            Based on the foregoing stipulation, the Court orders that the filing deadline for the
 3
     Motion for Class Certification is April 7, 2020.
 4

 5

 6          Dated this 16th day of March, 2020.

 7

 8

 9
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27                                         4
      STIPULATED MOTION AND ORDER TO CONTINUE DEADLINE FOR FILING MOTION FOR CLASS
                                     CERTIFICATION
